 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT (the “Agreement”), dated August 19, 2013, is
made by and between Jameson Stanford Resources, Corp., a Nevada corporation,
inclusive of its wholly-owned subsidiary, Bolcán Mining Corporation, a Nevada
corporation, (the “Debtor”), and Joseph Marchal, an individual (the “Secured
Party”) (together referred to as the “Parties”).

 

WHEREAS, Jameson Stanford Resources, Corp. is conducting a private offering of
up to $1,500,000 of Convertible Redeemable Promissory Notes (the “Notes”) to
Joseph Marchal, together with other investors who may purchase such Notes;

 

WHEREAS, Debtor executed and delivered a certain Convertible Redeemable
Promissory Note of even date herewith payable to the order of the Secured Party
with an original principal amount of Five Hundred Thousand Dollars ($500,000)
(the “Note”);

 

WHEREAS, Debtor has agreed to execute and deliver this Pledge and Security
Agreement to guaranty all of the obligations of the Debtor under the Notes and
this Agreement (the “Guaranty”).

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be bound, do hereby agree as follows:

 

1.Grant of Security Interest and Collateral Assignment. As collateral security
for the due and punctual payment and performance of the Secured Obligations, as
defined in Section 2 (Secured Obligations) the Debtor hereby grants to the
Secured Party, with full power and authority to exercise all rights and powers
granted by the Debtor hereunder, a lien upon, and a security interest, in and
to, and hereby collaterally assigns to the Secured Party, the following assets
(the “Collateral”):

 

All of the Debtor’s right, title and interest, in any capacity, now or hereafter
acquired, in and to, the Company’s Star Mountain Mining District, Chopar Mining
Property, Beaver County, Utah (as described in the attached Exhibit A — Mining
Property & Legal Descriptions), together with all mineral ownership, mining
rights, and proceeds of and distributions in respect of any of the foregoing.

 

2.Secured Obligations. The debts, obligations and liabilities secured hereby
(the “Secured Obligations”) are the following: (i) any and all other obligations
of the Debtor to the Secured Party under the Notes and Guaranty, and any and all
other obligations to or agreements with the Secured Party; and (ii) the full
amount of any indemnity arising under Section 3 (No Secured Party Liability re:
Company; Indemnification); and (iii) any and all other obligations of Debtor
hereunder.

 



1

 





 

3.No Secured Party Liability re Company; Indemnification. This pledge and
security interest is for Collateral purposes only, and the Secured Party shall
not, either by virtue hereof, or by the retention of distributions to which the
Debtor would otherwise be entitled, or by virtue of its receipt of distributions
from the Company, or by the exercise of any of its rights hereunder, be deemed
to be a partner or principal of the Company or to have any liability for the
debts, obligations or liabilities of the Company, the Debtor or any other
participant in the Company or to have any obligation to make capital
contributions to the Company. The Debtor shall indemnify and hold harmless the
Secured Party in its capacity as Secured Party from and against any and all
liability, loss or damage which it may suffer or incur and which arises out of
or results from:

 

(a) The Company’s organizational documents or any agreement to which the Company
may be a party (a “Company Agreement”), including, without limitation, the
Debtor being named as a general or limited partner therein or acting in such
capacity pursuant to the terms thereof;

 

(b) This Agreement or the Secured Party’s receipt of distributions or the lawful
exercise of any rights of the Secured Party hereunder; and

 

(c) Any claimed or any alleged obligation, liability or duty on the part of the
Secured Party to perform or discharge any of the terms, covenants or provisions
of any Company Agreement; together, in each instance, with all costs and
expenses (including, without limitation, court costs and reasonable attorneys’
fees) paid or incurred in connection therewith. Notwithstanding the foregoing,
the Debtor shall not be obligated to indemnify the Secured Party hereunder for
any liability, loss or damage which the Secured Party may suffer or incur as a
result of gross negligence or willful misconduct by the Secured Party. The
Debtor shall reimburse the Secured Party upon demand for the full amount of any
indemnity to which the Secured Party may be entitled hereunder, and the full
amount of the Debtor’s indemnity obligation shall be considered to be a Secured
Obligation and shall be secured hereby.

 

4.Certificates. If at any time any of the Collateral shall be represented by one
or more certificates or any documents which are instruments as defined in the
Uniform Commercial Code, as amended from time to time (the “UCC”), then the
Debtor shall promptly deliver the same to the Secured Party, accompanied by
transfer powers endorsed in blank representing such certificates or documents,
duly executed, with signatures guaranteed and proper evidence of due authority
to deliver such instruments and endorse such powers.

 

2

 

  

5.Representations, Warranties and Covenants. The Debtor represents and warrants
to, and covenants with, the Secured Party that:

 

5.1 No Certificates. The Collateral is not represented or evidenced by any form
of certificate or other document which is an instrument (as defined in the UCC);
and to the extent so certificated, the Debtor shall comply with the provisions
of Section 4 (Certificates).

 

5.2 No Liens. The Collateral is not subject to any restriction which would
prohibit or restrict the granting of a security interest in and collateral
assignment of the Interest pursuant hereto, or any restriction which would
prohibit or restrict the sale or other disposition of the Collateral upon
default hereunder.

 

5.3 Authority. The Debtor has all power, statutory and otherwise, to execute and
deliver this Agreement, to perform its obligations hereunder and to subject the
Collateral to the security interest created hereby, all of which has been duly
authorized by all necessary action. The execution and delivery of this
Agreement, and the performance of this Agreement and the enforcement of the
security interest granted hereby, will not result in any violation of or be in
conflict with or constitute a default under any term of any agreement or
instrument, or any judgment, decree, order, law, statute, rule or governmental
regulation applicable to the Debtor or the collateral, or result in the creation
of any mortgage, lien, charge or encumbrance upon the Collateral or any other of
the properties or assets of the Debtor (except pursuant hereto).

 

5.4 Ownership. The Debtor is the sole record and beneficial owner of the
Collateral, and neither the Collateral nor the proceeds thereof are subject to
any pledge, lien, security interest, charge or encumbrance except the lien
created pursuant to this Agreement. The Debtor will defend the Collateral
against all claims and demands on all persons at any time claiming any interest
therein. Other than the financing statements filed pursuant to this Agreement,
no currently effective financing statement covering the Collateral is on file in
any public office where such financing statements are required or permitted to
be filed pursuant to the UCC.

 

5.5 Consent of Secured Party. The Debtor shall not enter into any amendment to
any Company Agreement without the prior written consent of the Secured Party
(which consent the Secured Party may give or withhold in its sole discretion),
but which consent shall be deemed to be given if it is not denied within thirty
(30) days after Debtor gives notice, pursuant to the provisions of Section 11
(Notices), to the Secured Party and its attorney.

 

3

 

  

5.6 No Assignment. The Debtor shall not (i) sell, assign, pledge, encumber,
grant a security interest in or otherwise transfer or dispose of, or create or
suffer to be created any lien, security interest or encumbrance on, any of the
Collateral without the prior written consent of the Secured Party (which consent
the Secured Party may give or withhold in its sole discretion). The Debtor shall
give the Secured Party prompt and detailed notice (i) of any lien, security
interest, encumbrance or claim made or asserted against any of the Collateral,
(ii) of any distribution of cash or other property by the Company, whether in
complete or partial liquidation or otherwise, and of any other material change
in the composition of the Collateral, and (iii) of the occurrence of any other
event which could have a material adverse effect on the aggregate value of the
Collateral or on the security interest created hereunder.

 

5.7 Principal Address of Debtor. The Debtor’s principal place of business is
10785 West Twain Ave., Suite 200, Las Vegas, NV 89135 and the office in which
the records concerning the Collateral are kept is located at such address. The
Debtor will not locate Debtor’s principal place of business or residence, as the
case may be, at another address, and will not remove the Debtor’s records
relating to the Collateral to another location without (i) giving the Secured
Party thirty (30) days prior written notice thereof, and (ii) in connection with
any such changes, executing and delivering, or causing to be executed and
delivered, to the Secured Party all such additional security agreements,
financing statements and other documents as the Secured Party shall reasonably
require due to any such change.

 

5.8 Name Changes. The Debtor will not change his name without (i) giving the
Secured Party thirty (30) days prior written notice thereof and (ii) in
connection with any such change, executing and delivering, or causing to be
executed and delivered, to the Secured Party all such additional security
agreements, financing statements and other documents as the Secured Party shall
reasonably require.

 

5.9 Distributions. The Debtor has agreed that all distributions on account of
the Interest are to be paid directly to the Secured Party and Debtor shall
obtain all consents from the Company to such, except that as long as no default
or Event of Default exists hereunder or any document or instrument creating the
Secured Obligations or standing as security therefor, the Debtor may retain such
distributions.

 

4

 

  

6.Events of Default.

 

6.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (an “Event of Default”) under this
Agreement: (i) should any representation or warranty made by or on behalf of the
Debtor in this Agreement or in any document related hereto be, or become,
materially inaccurate (except to the extent rendered inaccurate by the mere
passage of time or by reason of actions taken by the Debtor with the prior
written consent of the Secured Party or expressly permitted hereby); or (ii)
Should the Debtor default in the due performance or observance of any term,
covenant or agreement on his part to be performed or observed pursuant to this
Agreement, pursuant to any document or instrument creating the Secured
Obligations or standing as security therefor, or pursuant to any other agreement
with the Secured Party, as the case may be.

 

6.2 Remedies. If an Event of Default shall occur hereunder: (i) the Secured
Party may take possession of the Collateral and may exclude the Debtor, and all
persons claiming by, through or under the Debtor, from possession thereof, and
may assign the Collateral to a nominee or a third party (it being understood
that, in connection therewith, the Secured Party or any third party assignee or
nominee of the Secured Party shall have the right to exercise, in the name of
the Debtor, Debtor’s rights and powers as a principal including “Manager” of any
LLC, if applicable, of the Company); and (ii) the Secured Party shall have all
rights and remedies of a secured party available under the UCC and any other
rights and remedies available under this Security Agreement or at law or in
equity.

 

6.3 Substitute Principal. In the event of the taking of possession of the
Collateral, the Secured Party or any third party assignee or nominee of the
Secured Party, may, in addition to (but in no way limiting) the foregoing
remedies, become a substitute principal in the Company (including, but not
limited to, a partner in any partnership, a member and/or manager in any LLC or
LLP, and a stockholder of any corporation).

 

6.4 Disposition of Collateral. More specifically, but in no way in limitation of
the rights and remedies of the Secured Party, the Secured Party may, upon ten
(10) days’ notice (which notice shall be deemed to satisfy any requirement of
reasonable notification) to the Debtor of the time, place and circumstances of
sale, and without liability for any diminution in price which may have occurred,
sell or otherwise dispose of all or any part of the Collateral. Such sale or
other disposition may be by public or private proceedings and may be made by way
of one or more contracts, as a unit or in portions, at such time and place, by
such method, and in such manner and on such terms, as the Secured Party may
determine. At any public sale, the Secured Party shall be free to purchase all
or any part of the Collateral. The Debtor recognizes that the fact that the
Interest is not registered under the Securities Act of 1933 and is unlikely to
be registered in the future may necessitate a private sale which is likely to
result in a lower price than would a public sale, and hereby consents to such a
private sale and agrees that the same is commercially reasonable.

 

5

 





 

6.5 Proceeds of Disposition. The proceeds of any sale or other disposition of or
collection of or other realization upon all or any part of the Collateral
(together with any cash held as Collateral hereunder), shall be applied in the
following order of priority: First, to pay the costs and expenses of collection,
custody, sale or other disposition or delivery (including, without limitation,
reasonable legal costs and attorneys’ fees) and all other charges incurred by
the Secured Party with respect to the Collateral; Second, to the payment of the
Secured Obligations in such order as the Secured Party may, in its sole
discretion, determine; and third, to pay any surplus to the Debtor or to any
person or party lawfully entitled thereto, or as a court of competent
jurisdiction may direct.

 

6.6 Sufficient Discharge. The receipt given by the Secured Party for the
purchase money paid at any sale shall be a sufficient discharge therefor to any
purchaser of all or any part of the Collateral sold. No such purchaser, after
paying such purchase money and receiving such receipt, shall be bound to see to
the application of such purchase money or any part thereof, or in any manner be
answerable for any loss, misapplication or non-application of any such purchase
money, or any part thereof, or be bound to inquire as to the authorization,
necessity, expediency or regularity of any such sale.

 

7.Attorney-in-Fact. The Secured Party is hereby appointed the attorney-in-fact,
with full power of substitution, of the Debtor for the purpose of carrying out
the provisions hereof and taking any action and executing any instruments,
including, without limitation, financing or continuation statements,
conveyances, assignments and transfers which are required to be taken or
executed by the Debtor, and including any documents required to be signed by the
Debtor to designate the Secured Party or its nominee or third party assignee, or
the purchaser of all or part of the Collateral, as a substitute principal in the
Company in the event of foreclosure, which the Secured Party may deem necessary
or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is coupled with an interest and is irrevocable. The Debtor
shall indemnify and hold harmless the Secured Party from and against any
liability or damage which it may incur in the exercise and performance, in good
faith, of any of its powers and duties specifically set forth herein, but not
for any liability or damage incurred on account of the gross negligence or
willful misconduct of the Secured Party.

 

6

 



 

8.Waivers. To the extent permitted by law, the Debtor hereby waives any right he
may have under applicable law, to notice or to a judicial hearing prior to the
exercise of any right or remedy provided hereby to the Secured Party and waives
the Debtor’s rights, if any, to set aside or invalidate any sale duly
consummated in accordance with the provisions hereof on the grounds (if such be
the case) that the sale was consummated without a prior judicial hearing. The
Debtor’s waivers under this Section 8 (Waivers) have been made voluntarily,
intelligently and knowingly, and after the Debtor has been apprised and
counseled by the Debtor’s attorneys as to the nature thereof and the Debtor’s
possible alternative rights. No delay or omission on the part of the Secured
Party in exercising any right hereunder shall operate as a waiver of such right
or of any right hereunder. Any waiver of any such right on any one occasion
shall not be construed as a bar to or waiver of any such right on any such
future occasion. No course of dealing between the Debtor and the Secured Party
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Party, any right, power or privilege hereunder or under any of the
Secured Obligations, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. Notwithstanding the immediately preceding provisions
of this Section 8 (Waivers) in the event that other sections of this Agreement
specifically grant the right of notice to the Debtor, the Debtor shall enjoy
such specific rights, and the provisions of such other sections shall supersede
the foregoing provisions of this Section 8 (Waivers).     9.Termination;
Assignments. This Agreement and the security interest in and lien on the
collateral created hereby shall terminate when all of the Secured Obligations
have been paid in full. In the event of a sale or assignment (including without
limitation a collateral assignment) by the Secured Party of all or any part of
the Secured Obligations held by it, the Secured Party shall be deemed to have
assigned or transferred its rights and interests under this Agreement, to the
extent of such sale or assignment, to purchaser or purchasers of such Secured
Obligations, whereupon such purchaser or purchasers shall become vested with the
powers and rights so assigned by the Secured Party hereunder and the Secured
Party shall, to that extent, thereafter be released and discharged from any
liability or responsibility hereunder, with respect to the rights and interest
so assigned, but if and to the extent that the Secured Party retains any
interest in the Collateral, the Secured Party will continue to have the rights
and powers set forth herein with respect thereto.      10.Governmental
Approvals, Etc. Upon the exercise by the Secured Party of any power, right,
privilege or remedy pursuant to this Agreement which requires any consent,
approval, registration, qualification or authorization of any governmental
authority or instrumentality, the Debtor shall execute and deliver, or will
cause the execution and deliver of, all applications, certificates, instruments
and other documents and papers that the Secured Party may require therefor.

  

7

 

  

11.Notices. All notices, requests, demands, consents, approvals or other
communications to or upon the respective parties hereto shall be in writing and
delivered in hand or mailed by certified or registered mail, return receipt
requested, and shall conclusively be deemed to have been received and shall be
effective on the day on which delivered in writing to the party to which such
notice, request, demand, consent, approval or other communication is required or
permitted to be given or made under this Agreement (or, in the event of refusal
of delivery, when refused) addressed in the case of the Secured Party, to:

 

  If to Secured Party   Joseph Marchal   c/o International Sports Center   484
W. Soledad Avenue   Hagatna, Guam 96910       If to Debtor   Jameson Stanford
Resources   Attn: Robbie Chidester   10785 West Twain Ave., Suite 200   Las
Vegas, NV 89135

 

or at such other address as either party may hereafter specify in writing to the
other party. A notice given in accordance with this Section 11 is herein called
a “Notice”.

 

12. Miscellaneous.

 

12.1 Governing Law. This Agreement and any other instruments executed and
delivered to evidence, complete, or perfect the transactions contemplated
hereby, will be interpreted, construed, applied and enforced in accordance with
the laws of the State of Nevada applicable to contracts to be performed entirely
within the State of Nevada, regardless of (i) where any such instrument is
executed or delivered; or (ii) where any payment or other performance required
by any such instrument is made or required to be made; or (iii) where any breach
of any provision of any such instrument occurs, or any cause of action otherwise
accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (vi) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than the State of Nevada; or (vii) any combination of the foregoing.
Notwithstanding the foregoing, the laws of the jurisdiction where any of the
Collateral is situated or otherwise has a situs will apply to the perfection,
disposition, and realization upon such Collateral.

  

 12.2 Jurisdiction. To the full extent permitted by applicable law, any action
to enforce, arising out of, or relating in any way to, any of the provisions of
this Agreement may be brought and prosecuted in such court or courts located in
the State of Nevada as is provided by law; and the parties consent to the
jurisdiction of said court or courts located in the State of Nevada and to
service of process by registered mail, return receipt requested, or by any other
manner provided by law. To the extent that jurisdiction in the State of Utah may
be required, necessary or convenient to enforce, arising out of, or relating in
any way to, any of the provisions of this Agreement, the Parties further consent
to the jurisdiction of said court or courts located in the State of Utah.

 

8

 

 



12.3 Injunctive Relief. The Debtor agrees that the Debtor’s obligations and the
rights of the Secured Party hereunder and under the Secured Obligation may be
enforced by specific performance hereof and thereof and temporary, preliminary
and/or final injunctive relief relating hereto and thereto, without necessity
for proof by the Secured Party that the Secured Party would otherwise suffer
irreparable harm, and the Debtor hereby consents to the issuance of such
specific injunctive relief.

 

12.4 Secured Party Liability. The Secured Party shall be under no duty or
liability with respect to the Collateral other than to use reasonable care in
the custody of any certificate representing the Collateral while in its
possession, and shall not be liable for any failure to take action necessary to
preserve rights against prior parties on any instrument constituting Collateral.
The Debtor agrees that in dealing with the Secured Party, the Debtor shall look
solely to the assets and property of the Secured Party, in that no trustee,
beneficiary, officer, director or agent of the Secured Party assumes any
personal liability for the obligations of the Secured Party.

 

12.5 Cumulative Remedies. The rights and remedies of the Secured Party herein
provided or provided under any other agreement or instrument, or otherwise
available, are cumulative, and are in addition to and not exclusive of or in
limitation of any rights and remedies provided by law, including, without
limitation, the rights and remedies of secured party under the UCC.

 

12.6 Attorneys’ Fees. All costs and expenses, including without limitation,
legal costs and reasonable attorneys’ fees, incurred by the Secured Party in
enforcing this Agreement shall be chargeable to and secured by the Collateral
hereunder.

 

12.7 Continuing Security Interest; Assignment. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until the payment in full of the Secured Obligations and all other
amounts payable under the Note and Guaranty. All rights of the Secured Party
hereunder shall inure to the benefit of its successors and assigns, and this
Security Agreement shall bind the Debtor’s heirs, legal representatives,
successors and assigns.

   

12.8 Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

9

 

 



12.9 Separability. If any provision hereof shall be invalid or unenforceable in
any respect or in any jurisdiction, the remaining provisions hereof shall remain
in full force and effect and shall be enforceable to the maximum extent
permitted by law.

 

12.10 No Consent. No consent, approval or waiver hereunder or pursuant hereto
shall be binding unless in writing.

 

12.11 Section Headings. The section headings provided in this Agreement are for
convenience of reference only and shall not be considered in construing this
Agreement.

 

12.2 Amendments. No amendment or waiver of any provision of this Agreement, and
no consent to any departure of the Debtor herefrom, shall in any event be
effective, unless the same shall be in writing and signed by the parties.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
effective on the day and year first written above.

 

ASSIGNOR:       Jameson Stanford Resources Corporation       /s/ Michael
Stanford   By: Michael Stanford   Its: President & Chief Executive Officer      
SECURED PARTY:       /s/ Joseph Marchal   By: Joseph Marchal  

 

10

 

 

Exhibit A

Mining Property & Legal Descriptions

 

A. Mineral Lease No. ML 52134 between School and Institutional Trust Lands
Administration and Bolcán Mining Corporation dated May 1, 2012.

 

B. Mining Claims

 

The mining claims identified in the Notice of Location filed by Bolcán Mining
Corp. as locator with the U.S. Bureau of Land Management as set forth below:

 

Serial
Number   Date
Assigned   Proprietor   Entry User   Requested
User   Claim Name                       UMC417500   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 1                       UMC417501  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 2                
      UMC417502   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
3                       UMC417503   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 4                       UMC417504   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 5                       UMC417505  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 6                
      UMC417506   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
7                       UMC417507   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 8                       UMC417508   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 9                       UMC417509  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 10                
      UMC417510   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
11                       UMC417511   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 12                       UMC417512   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 13                       UMC417513  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 14                
      UMC417514   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
15                       UMC417515   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 16                       UMC417516   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 17                       UMC417517  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 18                
      UMC417518   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
19                       UMC417519   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 20

 



A-1

 

   

Serial
Number   Date
Assigned   Proprietor   Entry User   Requested
User   Claim Name                       UMC417520   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 21                       UMC417521  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 22                
      UMC417522   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
23                       UMC417523   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 24                       UMC417524   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 25                       UMC417525  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 26                
      UMC417526   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
27                       UMC417527   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 28                       UMC417528   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 29                       UMC417529  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 30                
      UMC417530   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
31                       UMC417531   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 32                       UMC417532   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 33                       UMC417533  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 34                
      UMC417534   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
35                       UMC417535   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 36                       UMC417536   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 37                       UMC417537  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 38                
      UMC417538   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
39                       UMC417539   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 40                       UMC417540   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 41                       UMC417541  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 42                
      UMC417542   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
43                       UMC417543   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 44

 



A-2

 

  

Serial
Number   Date
Assigned   Proprietor   Entry User   Requested
User   Claim Name                       UMC417544   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 45                       UMC417545  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 46                
      UMC417546   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
47                       UMC417547   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 48                       UMC417548   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 49                       UMC417549  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 50                
      UMC417550   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
51                       UMC417551   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 52                       UMC417552   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 53                       UMC417553  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 54                
      UMC417554   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
55                       UMC417555   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 56                       UMC417556   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 57                       UMC417557  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 58                
      UMC417558   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
59                       UMC417559   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 60                       UMC417560   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 61                       UMC417561  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 62                
      UMC417562   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
63                       UMC417563   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 64                       UMC417564   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 65                       UMC417565  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 66                
      UMC417566   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
67                       UMC417567   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 68

 



A-3

 



 

Serial
Number   Date
Assigned   Proprietor   Entry User   Requested
User   Claim Name                       UMC417568   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 69                       UMC417569  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 70                
      UMC417570   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
71                       UMC417571   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 72                       UMC417572   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 73                       UMC417573  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 74                
      UMC417574   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
75                       UMC417575   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 76                       UMC417576   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 77                       UMC417577  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 78                
      UMC417578   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
79                       UMC417579   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 80                       UMC417580   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 81                       UMC417581  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 82                
      UMC417582   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
83                       UMC417583   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 84                       UMC417584   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 85                       UMC417585  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 86                
      UMC417586   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
87                       UMC417587   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 88                       UMC417588   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 89                       UMC417589  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 90                
      UMC417590   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
91                       UMC417591   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 92

 



A-4

 

  

Serial
Number   Date
Assigned   Proprietor   Entry User   Requested
User   Claim Name                       UMC417592   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 93                       UMC417593  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 94                
      UMC417594   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
95                       UMC417595   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 96                       UMC417596   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 97                       UMC417597  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 98                
      UMC417598   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR
99                       UMC417599   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 100                       UMC417600   4/23/2012   BOLCAN
MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 101                       UMC417601  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 102              
        UMC417602   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI  
CHOPAR 103                       UMC417603   4/23/2012   BOLCAN MINING CORP  
CMOUNTAI   CMOUNTAI   CHOPAR 104                       UMC417604   4/23/2012  
BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 105                      
UMC417605   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 106  
                    UMC417606   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 107                       UMC417607   4/23/2012   BOLCAN
MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 108                       UMC417608  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 109              
        UMC417609   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI  
CHOPAR 110                       UMC417610   4/23/2012   BOLCAN MINING CORP  
CMOUNTAI   CMOUNTAI   CHOPAR 111                       UMC417611   4/23/2012  
BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 112                      
UMC417612   4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 113  
                    UMC417613   4/23/2012   BOLCAN MINING CORP   CMOUNTAI  
CMOUNTAI   CHOPAR 114                       UMC417614   4/23/2012   BOLCAN
MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 115                       UMC417615  
4/23/2012   BOLCAN MINING CORP   CMOUNTAI   CMOUNTAI   CHOPAR 116

 



A-5

 

  

Serial
Number   Date
Assigned   Proprietor   Entry User   Requested
User   Claim Name                       UMC417616   4/23/2012   BOLCAN MINING
CORP   CMOUNTAI   CMOUNTAI   CHOPAR 117

 

A-6

 

